            Case 1:17-cr-00155-CKK Document 17 Filed 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA              :               CRIMINAL NO. 17-00155
                                      :
             v.                       :
                                      :
MOHAMED HASSAN GUREY                  :
a/k/a YOHANNES M. GEBRESEMAYAT :
a/k/a YOHANNES G. MAMO,               :
                                      :
            Defendant.                :
_____________________________________ :               UNDER SEAL

                          GOVERNMENT’S MOTION TO UNSEAL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this motion to unseal. In support of this motion the

government states as follows:

       1.       On September 12, 2017, a Grand Jury returned a sealed Superseding Indictment

charging the defendant in this case with Bank Fraud, in violation of 18 U.S.C. § 1344(2),

Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A, Theft Concerning Programs

Receiving Federal Funds, in violation of 18 U.S.C. § 666(a)(1)(A), First Degree Fraud, in

violation of 22 D.C. Code §§ 22-3221(a) and 22-3222(a)(1), and Engaging in Monetary

Transactions in Property Derived From Specified Unlawful Activity, in violation of 18 U.S.C.

§ 1957. The Court also granted the government’s motion to seal the Superseding Indictment and

bench warrants, as well as other pleadings, records, and files in this case, including the motion to

seal, and to delay entry on the public docket of its motion to seal and all related matters.

       2.       The government is aware of no facts or circumstances that would justify continuing

the seal upon this matter. Accordingly, the government respectfully requests that the Court unseal

this case and place the case on the public docket.
        Case 1:17-cr-00155-CKK Document 17 Filed 10/05/20 Page 2 of 2




      WHEREFORE, it is respectfully requested that this motion be granted.

                                         Respectfully submitted,

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         for the District of Columbia
                                         New York State Bar Reg. No. 4444188


                                  By:       /s/ David B. Kent
                                         DAVID B. KENT, D.C. Bar No. 482850
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 272-7762
                                         David.Kent@usdoj.gov

DATED: October 2, 2020




                                            2
